                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

JOHNNY PENA,

       Plaintiff,

vs.                                                    Case 2:20-cv-00829-KG/GJF

STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY,

       Defendant.

                       STIPULATED ORDER OF DISMISSAL
       THIS MATTER having come before the Court upon the parties’ Stipulated Motion to

Dismiss, the Court having reviewed the pleadings, and being fully advised in the premises, FINDS

that the Motion is well-taken and should be granted.

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the Complaint filed

herein and all remaining claims that were, or which could have been, asserted in this matter are

hereby dismissed, with prejudice, with each party to bear its own costs and attorney’s fees.




                                             _________________________________
                                             UNITED STATES DISTRICT JUDGE
RESPECTFULLY SUBMITTED,

GUEBERT GENTILE & PIAZZA P.C.



By   /s/ Elizabeth M. Piazza
     Terry R. Guebert
     Elizabeth M. Piazza
     Clinton E. Dow
     P.O. Box 93880
     Albuquerque, NM 87199-3880
     (505) 823-2300
     tguebert@guebertlaw.com
     epiazza@guebertlaw.com
     cdow@guebertlaw.com
     Attorneys for Defendant



By    /s/ Email approval received 5/20/2021
     Angel L. Saenz
     Angel Lomeli Saenz P.A.
     333 S. Campo Street
     Las Cruces, NM 88001
     (575) 526-3333
     saenzlaw@zianet.com
     Attorney for Plaintiff




                                              2
